Exhibit 10.12
 
Import Negotiation Agreement


The two parties to this Agreement enter into this Agreement on an equality and
voluntariness. All provisions under this Agreement are the true expression of
their respective willingness. For the purpose of defending Party B’s legal
rights and benefits, Party A particularly reminds Party B to pay special
attention to all the terms and conditions related to their rights and
obligations, particularly those in bold letters.


Party A: Tianjin Free Trade Zone (FTZ) Branch of Industrial & Commercial Bank of
China
Add: 176 Tianbao Avenue, FTZ, Tianjin
Legal Rep.: Xing Jun


Party B: Tianjin Seashore New District Shisheng Business Trading Group Ltd
Add: F2 Construction Bank, 8 Coastal Way FTZ, Tianjin
Legal Rep: Cheng Weihong


Whereas Party B has applied for, at Party A, import letter of credit and import
collection negotiation business, the two parties enter into this Agreement to
specify their respective rights and obligations.


Article 1  Definition: “import negotiation” refers to the business mode under
which Party B requests Party A to open letter of credit or requests Party A to
act as collecting bank for its import business. Since Party B may have capital
demand from time to time, in such case Party B agrees and Party A accepts to put
the title of Party B’s imported goods under the name of Party A, and will
provide other guarantees if demanded by Party A. Under such a condition, Party A
will make payment to exporter on behalf of Party B and Party B will pay back the
money plus interest, commission, expenses and penalty (if any) for overdue
payment within an agreed period to Party A. In addition to that, all risks
relating to the goods under such import negotiation business shall remains at
Party B.
 
Article 2  This Agreement is applicable to all import letter of credit and
import negotiation business. However Party B shall apply for the service case by
case, and for each case, the amount, term and interest shall be determined by
Party A.
 
Article 3  For the purpose of managing the credit granted to Party B, Party A
shall be entitled to inspect and supervise the operation and financial status,
inventory and sales of Party B. Party B shall submit its monthly financial
statement and concerned statistic figures to Party A.
 
Article 4  In order to secure that Party A takes back the payment advanced and
interest and expenses, Party B agrees to put the document related to and title
of goods imported to Party A. In each case, Party B shall issue to Party A trust
receipt, by which Party B, as trustee of Party A, shall hold and dispose of the
document and goods related thereto under letter of credit in favor of Party A.
Whenever goods is sold out, the money received shall be held by Party B on
behalf of Party A who may collect at any time. Party B guarantees to deposit
such sales revenue in account designated by Party A. Should Party B fails to pay
back debt to Party A, Party A shall be entitled to dispose of the goods
concerned directly.
 
 
 

--------------------------------------------------------------------------------

 
 
On request of Party A, Party B shall provide Party A with an acceptable
guarantee for maximum amount, under the contract of which the underwriting
responsibility shall cover all business under this Agreement. In case that Party
B providing pledge/mortgage to Party A, the pledge/mortgage shall be items other
than the goods imported.
 
The trust receipt and guarantee contract mentioned above shall constitute an
inalienable part of this Agreement with equal validity.
 
Article 5 Party B shall pay back principal and interest on due date to Party A.
Party B may also choose to pay back earlier or by installments. Interest after
principal paid shall be deemed as balance unpaid.
Should Party B fail to pay back on due date for whatever reason, Party A shall
be entitled to:
 
 
1. collect punitive interest on overdue principal, which shall be an extra __%
in addition to the negotiation interest; for overdue interest, this punitive
interest rate shall also apply and be compound;

 
2. deduct the unpaid amount from Party B’s account as set forth in this
Agreement;

 
3. dispose of items under mortgage or request guarantor to make payment on Party
B’s behalf;

 
4. take any actions that may sufficiently defend the right and benefit of Party
A under this Agreement.

 
Article 6  In consideration of each case, Party A may request Party B have the
goods under import negotiation business insured with Party A as the first
beneficiary. Party A is entitled to directly deduct the principal and interest
of the import negotiation business from compensation by insurer.
 
Article 7  Party B’s statement, guarantee and commitment:
 
1.
Party B is an economic body established as per the laws of the People’s Republic
of China with independent legal representative qualification;

2.
Party B has all the rights as a legal person as well as the statutory
qualification and permit to perform its responsibilities;

3.
All document and materials related to the import negotiation business provided
by Party B to Party A are true;

4.
Party B guarantees that no limit to the right of imported goods (such as
mortgage and pledge) under this Agreement has been made, and Party B guarantees
that Party A’s right to dispose of the goods as per set forth in this Agreement
will in no case be challenged by any third party;

5.
Party B further guarantees that, unless with Party A’s prior written consent,
Party B will not:

 
   a)
Provide guarantee to any other economic body before settling the import
negotiation amount (including principal and interest);

 
   b)
Cause, result in or permit any possible loss and/or damage to the current and
future property income and right of Party A;

6.
In whatever circumstance, Party B is committed not to:

 
   a)
After Party A releasing document to Party B, challenge Party A’s claim by
incompliance contained in document;

 
   b)
Jeopardize Party A’s claim by conflict in its trading contract;

 
   c)
Put the document or goods that the document represents under the negotiation
business to pledge or mortgage of others;

 
   d)
Do anything that might impact performance of obligations and responsibilities
under this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
Article 8  Default responsibility
 
1.
Any of the circumstances listed below shall constitute a breach of this
Agreement:

 
   a)
Statement and guarantee made by Party B in this Agreement is not true, or Party
B breaks its commitment under this Agreement;

 
   b)
Party B fails to perform its obligations under this Agreement;’

 
   c)
In the opinion of Party A, Party B’s operation or credibility has changed to the
degree that may impact its performance of responsibilities and obligations under
this Agreement;

 
   d)
Party B is out of business, dissolved, in settlement, suspended, revoked of its
business license, rescinded or in process of bankruptcy;

 
   e)
Party B is involved in significant economic dispute, or is counted reliable for
incident due to its incompliance with concerned security and environment laws
and regulations or industrial standards, the result of which will unfavorably
impact its performance of this Agreement;

 
   f)
Party B obtains credit funds from Party A by false contract with its affiliate
or evades its debt to Party A via associated transaction;

 
   g)
Guarantee provided under this Agreement changes unfavorably to Party A, and
Party B fails to provide other guarantee as requested by Party A;

 
   h)
Other circumstances that may result in significant adverse impact to Party B’s
performance of this Agreement.

2.
In case of breach by Party B, Party A is entitled to take one or more of the
following remedies:

 
   a)
Demanding Party B correct its breach behavior within a clear period;

 
   b)
Suspending credit fund unreleased;

 
   c)
Declaring immediate mature of all unpaid credit fund, and Party B must pay back
the money and take all default responsibilities;

 
   d)
Other measures that stipulated in concerned laws and regulations, or set forth
in this Agreement, or those considered necessary by Party A.

 
Conducting any of the above actions or measures shall not impact any of Party
A’s rights under this Agreement. Party B unconditionally waives its right to
defense.


Article 9  In case that credit fund granted by Party A fall due (including being
declared earlier mature) and Party B fails to pay back as agreed, then Party A
shall be entitled to deduct the corresponding amount from Party B’s account at
Party A, or from any Party B’s account opened at any ICBC branch. Party B
guarantees not to and waives to challenge.
 
Should the deducted amount is in different currency other than that under this
Agreement, the money shall be converted with the exchange rated applied by Party
A on the date of deduction. During the period between the deduction date and the
settlement date (the date on which Party B’s debt is actually settled after
Party A converting the deducted amount into currency under this Agreement as per
concerned state foreign exchange policy), any interest and other expenses, as
well as extra amount occurred due to fluctuation of exchange rate shall be borne
by Party B.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 10  In accordance with concerned laws and regulations, or requirement of
financial regulatory institutions, Party A is entitled to provide information
relating to this Agreement and other information related to Party B to the
credit investigations system of the People’s Bank of China as well as other
credit information database legally established, so that eligible institution or
individual may check and use them. In addition, Party A is also entitled to
check information related to Party B in the credit investigations system of the
People’s Bank of China as well as other credit information database legally
established.
 
Article 11  Any unperformance or postponed performance of Party A’s rights under
this Agreement shall not be deemed waiver of such right, and shall not influence
any obligations of Party B under this Agreement.
 
Article 12  With mutual written consent of the two parties, this Agreement may
be modified and/or amended. Any modification and/or amendment made to this
Agreement and signed by both parties shall constitute an indivisible part of
this Agreement with equal validity. This Agreement shall remains valid before
any modification and/or amendment takes effectiveness.
 
Article 13  Any dispute arise from performance of this Agreement shall be
firstly be settled through consultation. Should the parties fail to find a
common ground, the dispute may be brought to court at place where Party A is
located for proceeding.
 
During proceedings, the parts not involving the dispute shall remain valid for
performance.
 
Article 14  Should Party B is merged, divided or modified, it must inform Party
A in advance. This Agreement shall remain valid and effective to the party
(parties) after such merging, dividing or modification, who shall undertake its
(their respective) rights and obligations under this Agreement.
 
Article 15  The letter of application for import negotiation under this
Agreement shall constitute an effective part of this Agreement, the terms and
conditions specified therein shall have the equal validity with those of this
Agreement.
 
Article 16  This Agreement becomes effective on the date of signature. Any party
is entitled to terminate this Agreement by giving the other party a 15-day
written notice. The import negotiation business already completed before
termination of this Agreement shall not be influenced, and the rights and
obligations of the two parties shall continue to be bound by this Agreement.


Party A:



Party B:


Date:
 
 
4

--------------------------------------------------------------------------------

 


Agreement on Opening of Irrevocable Documentary Letter of Credit


The two parties to this Agreement enter into this Agreement on an equality and
voluntariness. All provisions under this Agreement are the true expression of
their respective willingness. For the purpose of defending Party B’s legal
rights and benefits, Party A particularly reminds Party B to pay special
attention to all the terms and conditions related to their rights and
obligations, particularly those in bold letters.


Party A: Tianjin Free Trade Zone (FTZ) Branch of Industrial & Commercial Bank of
China
Add: 176 Tianbao Avenue, FTZ, Tianjin
Legal Rep.: Xing Jun


Party B: Tianjin Seashore New District Shisheng Business Trading Group Ltd
Add: F2 Construction Bank, 8 Coastal Way FTZ, Tianjin
Legal Rep: Cheng Weihong


Whereas Party B request Party A to open letter of credit for its import
business, the two parties conclude this Agreement to specify their
responsibilities and obligations.
 
Article 1  This Agreement is applicable to all letters of credit opened by Party
A for Party B in term of this Agreement. For each case, Party B shall submit a
written application, on which Party A may decide on its discretion.
Article 2  Party B is committed to:
 
1.
Process all issues in accordance with Uniform Customs and Practice for
Documentary Credits, UCP 600 (ICC Publication No. 600), and undertake all
responsibilities so incurred.

2.
Abide by state policy and regulations relating to foreign trade and foreign
exchange management; respect Party A’s regulation concerning commercial
investigation and operation; provide Party A with requested document at required
time.

3.
For application for letter of credit within term of this Agreement, if Party A
demand a deposit, Party B hereby authorizes Party A to transfer such amount
directly to a deposit account from Party B’s account at Party A (Account No.:
0302092119300081539).

4.
Provide other guarantee as requested by Party A.

 
Article 3  Party A may, on demand of its business, choose proper advising bank
and negotiating bank for letter of credit, and entrust other bank to dispose of
concerned deals.
 
Article 4  Party A has the sole right to determine if document appear to be
listed, and if document appear to be other document. If Party A deems document
in compliance, or acceptable with minor incompliance, or has goods under the
letter of credit picked up, then Party B guarantees to make payment under the
letter of credit within time specified by Party A. Once Party A’s appointee or
authorized has made payment in good faith against Party A’s direction, and Party
A or its appointee/authorized has accepted document under the letter of credit
in good faith, and confirming bank of the letter of credit has performed payment
in good faith, and negotiating bank of the letter of credit has negotiated in
good faith, then Party B shall not request Party A to protest for whatever
reason.
 
 
5

--------------------------------------------------------------------------------

 
 
Article 5  Should Party B fail to make payment under the letter of credit, Party
A shall be entitled to deduct the respective amount from Party B’s account.
Should the deducted amount is in different currency other than that under the
letter of credit, the money shall be converted with the exchange rated applied
by Party A on the date of deduction. During the period between the deduction
date and the settlement date (the date on which Party B’s debt is actually
settled after Party A converting the deducted amount into currency under the
letter of credit as per concerned state foreign exchange policy), any interest
and other expenses, as well as extra amount occurred due to fluctuation of
exchange rate shall be borne by Party B.
 
Article 6  Should Party B is obliged to advance fund due to short balance in
Party B’s account, Party B agrees to compensate such advanced money plus
interest incurred. Party A is entitled to collect punitive interest (30% per
year) on the advanced money.
 
Article 7  Payment/amount/money under letter of credit under this agreement
shall include the cost of goods payable under letter of credit (including
additional amount due to modification of letter of credit and/or amount added
due to extra delivered goods, and additional amount due to exchange
fluctuation), interest, bank expenses (including those incurred overseas) and
the fund in renminbi and other currencies that Party A has to indemnify under
the letter of credit (including all legal expenses).
 
Article 8  Before Party B clears up all payment under letter of credit, the
title to all document under letter of credit and/or to goods that such document
represent shall remain at Party A. Both parties hereby confirm that all risks
related to the goods under letter of credit shall be borne by Party B.
 
Article 9  Letter of credit opened by Party A shall be independent of all and
any trading contract. Should any dispute or fraud arise from trading contract
that letter of credit is involved, Party B shall first consult with Party A for
settlement in line with concerned international practices. Once any party under
the letter of credit has accepted, confirmed payment or made payment already,
Party B guarantees not to refuse to perform its payment obligation under the
letter of credit against trade fraud or other reasons.
 
Article 10  Application for opening irrevocable documentary letter of credit
shall be made in English. Should Party B do it in Chinese, it shall be
responsible for any translation error and/or unclear writing or ambiguous
wording.
 
Article 11  Should correspondence and document under letter of credit be lost,
delayed or missing during electronic transfer or mailing, or there occurred any
loss and damage due to other force majeure factors, Party B shall take the
consequence.
 
Article 12  Once Party A issues letter of credit and/or modification of the
same, it shall present one copy of letter of credit and/or modification of the
same to Party B for review. Party B shall, within two working days after
receiving such copy, inform Party A incompliance, if any. If Party A has not
been informed by Party B at time specified above, the letter of credit and/or
modification of the same shall be deemed accepted by Party B.
 
Article 13  Unless otherwise stated or agreed, all document provided by Party B
in relation with the letter of credit with official stamp or business stamp of
Party B, shall be deemed Party B’s effective authorization. And Party B shall
undertake all responsibilities so occurred.
 
Article 14  Application for opening irrevocable documentary letter of credit
shall constitute an effective component of this Agreement and shall be binding
upon both parties. In case application differ from what is specified in the
Agreement, application shall prevail.
 
 
6

--------------------------------------------------------------------------------

 
 
Article 15  If Party B is involved in significant economic dispute, or is
counted reliable for incident due to its incompliance with concerned security
and environment laws and regulations or industrial standards, the result of
which will unfavorably impact its performance of this Agreement, Party B shall
promptly inform Party A, who is entitled to take one or more of the following
remedies:
 
 
1.
Demanding Party B correct its breach behavior within a clear period;

 
2.
Demanding Party B provide additional deposit or other counter guarantee;

 
3.
Suspending Party B’s payment from and into the account opened at Party A;

 
4.
Against letter of credit value, freeze Party B’s account opened at Party A or at
other ICBC branches and transfer the frozen fund as Party B’s deposit;

 
5.
Other measures that stipulated in concerned laws and regulations, or set forth
in this Agreement, or those considered necessary by Party A.

 
Article 16  For the purpose of execute all debtor’s right under this Agreement,
Party A shall be entitled to deduct the corresponding amount from Party B’s
account at Party A, or from any Party B’s account opened at any ICBC branch.
Party B guarantees not to and waives to challenge.
 
Should the deducted amount is in different currency other than that under this
Agreement, the money shall be converted with the exchange rated applied by Party
A on the date of deduction. During the period between the deduction date and the
settlement date (the date on which Party B’s debt is actually settled after
Party A converting the deducted amount into currency under this Agreement as per
concerned state foreign exchange policy), any interest and other expenses, as
well as extra amount occurred due to fluctuation of exchange rate shall be borne
by Party B.
 
Article 17  In accordance with concerned laws and regulations, or requirement of
financial regulatory institutions, Party A is entitled to provide information
relating to this Agreement and other information related to Party B to the
credit investigations system of the People’s Bank of China as well as other
credit information database legally established, so that eligible institution or
individual may check and use them. In addition, Party A is also entitled to
check information related to Party B in the credit investigations system of the
People’s Bank of China as well as other credit information database legally
established.
 
Article 18  Any dispute arise from performance of this Agreement shall be
firstly be settled through consultation. Should the parties fail to find a
common ground, the dispute may be brought to court at place where Party A is
located for proceeding.
 
Article 19  This Agreement is made in two copies, each held by the parties. This
Agreement shall become effective from the date of signature and continues to be
effective for one year, till 31st October 2011. Any business under letter of
credit already completed before termination of this Agreement as well as
obligations not completed shall continue to be bound by this Agreement.


Party A:


Party B:


Date: 1st November 2010